Title: To George Washington from Major General Philip Schuyler, 11 May 1776
From: Schuyler, Philip
To: Washington, George



Dear General
Albany May 11. 1776. 2 OClock P.M.

I found It impossible to leave Town to Day as I had intended, It is lucky That I did not, for I just now received an Express from Fort George advising me that amongst the Nails I had ordered from Canada there were very few of those wanted for the Bottoms of the Boats; This Account has plunged me into almost Inextricable Difficulty, as I can procure only four hundred Weight in this Town, I have set Every Blacksmith at Work to make what they can, I shall still fall greatly short, and beg the Favor of You to order up fifteen Cask of 24d. Nails as Many of 10d. and a like Quantity of 8d.; A New York Carpenter must be employed in Chusing them, as they go by different Names in different Colonies, I could wish that they were sent up in a Pettiauger fitted with as Many Oars as possible, and under the Care of an Officer and a Party of Good Oarsmen.
The Troops are so slow in getting from here, Altho’ General Sullivan does all in his Power to move them, That I shall be under the Necessity of sending on Provisions from Fort George, before they arrive there, which will necessarily detain some of them until a Number of Boats are built, equal to those which Carry the Provisions.
By a Letter from Colo: Hazen I find they are extreamly short of Pork in Canada and the Amazing Quantity of Baggage the Troops carry with them will put It out of my Power to forward any more from hence until they are past.
Read’s which moved Yesterday took Eight Batteaus, Starks,

which has been Embarking their Baggage all Day with the Activity of Snails, will carry Something more, Nor can I prevail on them to leave any Part of It behind.
I shall leave this in the Morning and hope to reach Lake George to Morrow Night, where I am much wanted and from where I shall again do Myself the Honor to write You.
Be assured My Dear General, That I shall do Every Thing in my Power to forward the Troops and supply the Army, And I hope Notwithstanding Difficulties, that all will go well. I am most sincerely Your Excellency’s Obedient Humble servt

Ph: Schuyler

